Title: James Madison to John Andrew Graham, 15 August 1828
From: Madison, James
To: Graham, John


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                Aug. 15. 1828.
                            
                        
                        
                            
                        I have duly recd. the copy of your Memoirs of J. H. Tooke, with which you have been pleased to favor me.
                        Having never entered particularly into the enquiries concerning the authorship of the letters of Junius, I am
                            among those least competent to judge between the Candidates for that celebrity. If you have not established the title of
                            Tooke, you have at least set aside that of some others, and given to the arguments for his all their lustre. The Memoirs
                            embrace also certain historical elements which give an additional interest to them.
                        The test of handwritings which you apply to the problem, tho’ not unworthy of attention, does not, I must own
                            strike me with the force it may do others. If there be an apparent identity in some minute respects, it is not the case in
                            the general aspects of the specimens compared: and it is not presumed that they were written at dates so distant that the
                            difference can be explained by the effect of age on the use of the fingers, which is often greater than the change made by
                            it on the features of the face. There is another cause indeed, of difference in the writings of the same hand, that of the
                            greater or less haste with which they are executed; And it is but fair, to allow this consideration, a hypoth[etical] weight
                            in such comparisons. I offer you Sir, with my thanks for your politeness, my respects & very good wishes.
                        
                            
                                
                            
                        
                    